DETAILED ACTION
1.      Claims 1, 3, 9 - 15 of U.S. Application No. 16316488 filed on 01/09/2019 are presented for examination. Claims 2, and 4 – 8 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 9, first complete paragraph, filed on 03/02/2021, with respect to the 35 USC 103 rejections to claims 1, 3 - 14 have been fully considered and are persuasive.  The 35 USC 103 rejections to claims 1, 3 - 14 has been withdrawn. 
In particular, the Applicant argues that the combination of Fukase in view of Fukasaku and Ikeno does not disclose the limitations of claim 1 as amended. For example, the Applicant amended claim 1, inter alia, with the limitations of claim of claims 3/1, and 8/5/4/1. The Final Office Action provided Fukasaku to show that the housing is made of synthetic resin and thus the first housing is made of synthetic resin. Also, the Final Office Action provided Stark to show that the housing could be made of metal material. However, none of the prior arts in record, alone or in combination provide a housing that have the first housing is made of synthetic resin, while the second housing is made of metal material. There is no teaching or motivation in any of the prior arts in record to mix the material of the first and second housings of the motor.
Allowable Subject Matter
Claims 1, 3, 9 - 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…wherein the first flange (120) and the first body part (110) are formed of a synthetic resin material, and wherein the second body part (210), the second flange (220), and the coupling part (230) are integrally formed of a metal material, the second flange (220) formed of the metal material is disposed in contact with the first flange (120) formed of the synthetic resin material” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 3, 9 – 15 are also allowable for depending on claim 1.

    PNG
    media_image1.png
    567
    273
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Examiner, Art Unit 2832